     Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 1 of 19



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION



PAPA YOLK’S GRILL, INC.,               §
                                       §
                  Plaintiff,           §
                                       §
v.                                     §      CIVIL ACTION NO. H-18-2995
                                       §
AMGUARD INSURANCE COMPANY,             §
                                       §
                  Defendant.           §



                      MEMORANDUM OPINION AND ORDER



      Plaintiff Papa Yolk’s Grill, Inc. (“Plaintiff”) asserts state-

law claims against AmgGUARD Insurance Company (“Defendant”) for

breach of contract, bad faith denial of an insurance claim, and

deceptive     trade   practices.1       Pending    before    the   court     is

Defendant’s Motion for Summary Judgment (Docket Entry No. 27).

(“Defendant’s MSJ”).      For the reasons explained below, Defendant’s

MSJ will be granted.


                 I.   Factual and Procedural Background

      Plaintiff operated a restaurant business in Pasadena, Texas,




      1
      Plaintiff’s Second Amended Complaint (“Amended Complaint”),
Docket Entry No. 22, pp. 4-6. Unless otherwise noted, all page
numbers for docket entries in the record refer to the pagination
inserted at the top of the page by the court’s electronic filing
system, CM/ECF.
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 2 of 19




when Hurricane Harvey struck in August of 2017.2              The restaurant’s

premises, leased from Quadvo, LLC, were inaccessible until the

third day after the hurricane when the owners entered the property

to find “inches of water.”3           Water appeared to have entered the

building from the roof, primarily coming into a storage room in the

southwest     corner    of   the   property   and   causing   damage   inside.4

Plaintiff contends that hurricane winds damaged the roof and caused

rainwater to enter the property.5

     Plaintiff filed a claim with Defendant, its insurer, to

recover water damages.6        The insurance in question is an all-risks

policy that covers any cause of loss other than those excluded in

the contract.7         The insurance policy excludes losses that are

caused by rainwater damage to the interior unless preceded by




     2
      Declaration of Neel McGovern, Exhibit D to Plaintiff Pappa
Yolk’s Grill, Inc.’s Response to Defendant AmGUARD Insurance Co.’s
Motion for Summary Judgment (“Plaintiff’s Response”), Docket Entry
No. 39-4, p. 1.
     3
         Id. at 2 ¶¶ 2, 4.
     4
      Videotaped   Deposition   of   Neel    McGovern   (“McGovern
Deposition”), Exhibit D to Defendant’s MSJ, Docket Entry No. 27-7,
pp. 43 lines 8-15, 44 lines 2-5.
     5
         Amended Complaint, Docket Entry No. 22, p. 3 ¶ 6.
     6
      McGovern Deposition, Exhibit D to Defendant’s MSJ, Docket
Entry No. 27-7, pp. 54 lines 10-16, 55 lines 4-15.
     7
      Businessowner’s Coverage Form (“Insurance Policy”), Exhibit
A to Defendant’s MSJ, Docket Entry No. 27-1, p. 75 § I ¶ A(3).

                                       -2-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 3 of 19



covered damage to the roof or walls.8              The policy also excludes

most damage caused by wear-and-tear to or negligent maintenance of

property.9

     A field adjuster, Timothy Frazier, inspected the property on

behalf of AmGUARD on September 7, 2017.10 Frazier observed that the

roof was in “fair condition” and appeared to have been recently

coated with sealant.11      He concluded that the roof was not damaged

by a covered peril under the policy such as wind.12             He noted two

possible other sources that may have allowed water to enter the

building.      First, he found leaking water from an air conditioner

pooling on the roof above the southwest storage room.13           Second, he

concluded that water may have entered the building through a roof

extrusion     that   was   directly   over   the    southwest   part   of   the

property.14 Frazier’s expertise was to examine the roof; his report



     8
      Insurance Policy, Exhibit A to Defendant’s MSJ, Docket Entry
No. 27-1, p. 75 § I ¶ A(4)(a)(5).
     9
         Id. at 91 § I ¶ B(2)(l)(1), 92 § I ¶¶ B(3), B(3)(c)(4).
     10
      Audio Transcription of Videotaped Deposition of Timothy
Frazier (“Frazier Deposition”), Exhibit C to Plaintiff’s Response,
Docket Entry No. 39-3, p. 27 lines 1-7.
     11
      Claim Adjuster’s Report, Exhibit A to Plaintiff’s Response,
Docket Entry No. 39-1, pp. 2, 12, 22.
     12
      Id. at 2; Frazier Deposition, Exhibit C to Plaintiff’s
Response, Docket Entry No. 39-3, p. 49 lines 14-19.
     13
      Claim Adjuster’s Report, Exhibit A to Plaintiff’s Response,
Docket Entry No. 39-1, pp. 28, 30-31.
     14
          Id. at 3, 34.

                                      -3-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 4 of 19



suggested Defendant could hire a cause-and-origin investigator to

further     look   into   the   source    of    the   water   that   entered   the

building.15

     Defendant did not hire a cause-and-origin investigator because

it concluded Frazier’s inspection had provided enough information.16

Based on Frazier’s report, Defendant denied Plaintiff’s insurance

claim in a letter dated September 18, 2017, explaining that the

policy does not cover water damage and that there was no evidence

of damage to the roof from a “covered peril” such as hurricane

wind.17      Defendant     declined      to    provide   Frazier’s    report   to

Plaintiff, as it considers such reports to be confidential work

product.18

     On August 29, 2018, Plaintiff filed this action asserting

breach of contract, bad faith denial of an insurance claim, and

deceptive trade practices against Defendant.19                Plaintiff amended


     15
      See id. at 3 (“We have requested authorization to possibly
employ a Cause and Origin Investigator.”); Frazier Deposition,
Exhibit C to Plaintiff’s Response, pp. 31-32.
     16
      Videotaped   Deposition   of   Nona  F.   Loftus   (“Loftus
Deposition”), Exhibit B to Plaintiff’s Response, Docket Entry No.
39-2, p. 20 lines 9-21.
     17
      Letter from AmGUARD to Pappa Yolk’s Grill, Inc. (“Denial
Letter”), Exhibit B-2 to Defendant’s MSJ, Docket Entry No. 27-4,
pp. 1, 3; see also Insurance Policy, Exhibit A to Defendant’s MSJ,
Docket Entry No. 27-1, p. 89.
     18
      See Loftus Deposition, Exhibit B to Plaintiff’s Response,
Docket Entry No. 39-2, p. 21 lines 11-23.
     19
          Plaintiff’s Original Complaint, Docket Entry No. 1, pp. 1,
                                                      (continued...)

                                         -4-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 5 of 19




its complaint on January 2, 2019.20             Discovery has concluded.21     On

November       25,   2019,    Defendant     filed   its    motion   for   summary

judgment.22       Plaintiff filed its response on January 31, 2020.23

Defendant replied on February 6, 2020.24


                             II.   Standard of Review

       Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.               Fed. R. Civ. P. 56(a).

Disputes about material facts are genuine “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”        Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510

(1986).       The moving party is entitled to judgment as a matter of

law if “the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has

the burden of proof.”         Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).

       19
            (...continued)
4-5.
       20
            Amended Complaint, Docket Entry No. 22.
       21
            Docket Control Order, Docket Entry No. 17, p. 2 ¶ 6.
       22
            Defendant’s MSJ, Docket Entry No. 27.
       23
            Plaintiff’s Response, Docket Entry No. 39.
       24
      Defendant’s Reply to Plaintiff’s Response to Its Motion for
Summary Judgment (“Defendant’s Reply”), Docket Entry No. 41.

                                          -5-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 6 of 19



       A party moving for summary judgment “must ‘demonstrate the

absence of a genuine issue of material fact,’ but need not negate

the elements of the nonmovant’s case.” Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (per curiam) (quoting

Celotex, 106 S. Ct. at 2553).      “If the moving party fails to meet

this initial burden, the motion must be denied, regardless of the

nonmovant’s response.” Id. If the moving party meets this burden,

Rule 56(c) requires the nonmovant to go beyond the pleadings and

show   by   affidavits,   depositions,    answers   to   interrogatories,

admissions on file, or other admissible evidence that specific

facts exist over which there is a genuine issue for trial.                 Id.

The nonmovant “must do more than simply show that there is some

metaphysical doubt as to the material facts.”        Matsushita Electric

Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356

(1986).

       In reviewing the evidence “the court must draw all reasonable

inferences in favor of the nonmoving party, and it may not make

credibility determinations or weigh the evidence.”              Reeves v.

Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2110 (2000).

The court resolves factual controversies in favor of the nonmovant,

“but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.”           Little,

37 F.3d at 1075.




                                   -6-
     Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 7 of 19



                            III.   Law and Analysis

      Plaintiff asserts three theories of liability:          (1) breach of

contract, (2) bad faith denial of an insurance claim in violation

of the Texas Insurance Code, and (3) violation of the Texas

Deceptive Trade Practices Act (“DTPA”).25 Defendant argues that all

of these claims fail because there is no evidence to establish at

least a genuine issue of material fact that Plaintiff suffered

damage from a loss covered by the policy.26


A.    Breach of Contract

      Plaintiff     alleges    that   Defendant   breached   the   insurance

contract when it denied Plaintiff’s claim to be reimbursed for the

water damage.           Defendant contends that Plaintiff’s breach of

contract claim fails because it can point to no evidence that would

permit a fact-finder to attribute any portion of the damages to a

covered peril - here, damage resulting from the hurricane winds.27

Plaintiff responds with three general arguments:               (1) coverage

under the policy is broader than Defendant’s claim, and (2) there

is evidence of covered damage or at least Defendant’s conduct in

investigating and rejecting the claim suffices to create a genuine

issue of material fact as to breach of contract.




      25
           Amended Complaint, Docket Entry No. 22, pp. 4-6.
      26
           Defendant’s MSJ, Docket Entry No. 27, p. 7.
      27
           Id. at 17.

                                      -7-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 8 of 19




     1.     Coverage Terms of the Insurance Policy

     To determine which facts are material to Plaintiff’s claim,

the court must look to the insurance policy.          Defendant contends

that Plaintiff cannot recover because coverage of interior water

damage is limited to when the structure’s exterior first sustains

damage by a “Covered Cause of Loss.”28        Plaintiff argues that the

policy covered the damage under two theories:         (1) that the water

intrusion damage was covered because the policy is an “all-risks”

policy, and (2) that Quadvo’s potential negligence in failing to

maintain the roof was a concurrent cause and could at least be

reasonably construed as a covered loss under the contract.29

     In Texas, “courts are to construe insurance policies ‘using

ordinary rules of contract interpretation.’”           Nassar v. Liberty

Mutual Fire Insurance Co., 508 S.W.3d 254, 257 (Tex. 2017) (quoting

Tanner v. Nationwide Mutual Fire Insurance Co., 289 S.W.3d 828, 831

(Tex. 2009)).       “When doing so, courts must ‘determine[e] the

parties’ intent as reflected in the terms of the policy itself.”

Id. at 258.     Courts must “examine the entire agreement and seek to

harmonize and give effect to all provisions so that none will be

meaningless.”     Gilbert Texas Construction, L.P. v. Underwriters at

Lloyd’s London, 327 S.W.3d 118, 126 (Tex. 2010).           “[Courts] give



     28
          Defendant’s Reply, Docket Entry No. 41, p. 4.
     29
          Plaintiff’s Response, Docket Entry No. 39, pp. 13, 19.

                                   -8-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 9 of 19



words and phrases their ordinary and generally accepted meaning,

reading them in context and in light of the rules of grammar and

common     usage.”    RSUI    Indemnification      Co.   v.   The   Lynd   Co.,

466 S.W.3d 113, 118 (Tex. 2015).       Such interpretation is generally

a question of law.      Smith v. American Family Life Assurance Co.,

584 F.3d 212, 215 (5th Cir. 2009).         Whether an insurance policy is

ambiguous is also a question of law.         Id.

     The limitations clause of the policy states that the insurer

“will not pay for loss or damage to . . . [t]he interior of any

building or structure caused by or resulting from rain . . .,

whether driven by wind or not, unless[] [t]he building or structure

first sustains damage by a Covered Cause of Loss to its roof or

walls.”30    The policy therefore does not cover the water damage to

the interior of Plaintiff’s business unless there was some cause of

loss other than rain.        Plaintiff’s argument that the water damage

falls under the general coverage of the all-risk policy without

regard to evidence of other damage lacks merit.

     Other than wind damage to the roof, the only other cause of

loss Plaintiff suggests that might allow coverage under the policy

is negligent maintenance of the roof by the landlord, Quadvo LLC.31

The policy states the insurer “will not pay for loss or damage



     30
      Insurance Policy, Exhibit A to Defendant’s MSJ, Docket Entry
No. 27-1, p. 75 § I ¶¶ A(4), A(4)(a)(5).
     31
          Plaintiff’s Response, Docket Entry No. 39, p. 19.

                                     -9-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 10 of 19



caused by” “[f]aulty, inadequate or defective . . . [m]aintenance[]

of part or all of any property.32             But if negligent maintenance

“results in a Covered Cause of Loss,” the insurer “will pay for the

loss or damage caused by that Covered Cause of Loss.”33                Plaintiff

argues that this provision at least creates ambiguity as to whether

the rainwater damage was a covered loss.

     “A contract is not ambiguous if it can be given a definite or

certain meaning as a matter of law.”             Columbia Gas Transmission

Corp. v. New Ulm Gas, Ltd., 940 S.W.2d 587, 589 (Tex. 1996).                   A

contract is ambiguous only if it is subject to two or more

reasonable interpretations.         Id.      The negligent-maintenance and

interior-rain-damage clauses, taken together, plainly mean that if

there is negligent maintenance and interior rain damage, but no

covered cause of loss, there is no coverage under the policy.

Plaintiff’s interpretation that these clauses may work together to

allow     coverage   without   a   separate    covered   cause    of    loss   is

unreasonable,    and   accordingly     the    court   concludes   that     these

provisions are not ambiguous.        Neither provision creates coverage

under the policy in the absence of a covered cause of loss.




     32
      Insurance Policy, Exhibit A to Defendant’s MSJ, Docket Entry
No. 27-1, 92 § I ¶¶ B(3), B(3)(c).
     33
          Id.

                                     -10-
    Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 11 of 19



       2.     Evidence of a Covered Cause of Loss

       Plaintiff’s        claim   for    breach   of    the   insurance   contract

requires a showing of some covered cause of loss to the structure

that caused the interior rain damage.                  Plaintiff’s theory of a

covered loss is wind damage from Hurricane Harvey, but Defendant

points out that no inspector’s report or witness found such damage

to the property.34          The burden therefore shifts to Plaintiff to

demonstrate there is a genuine issue of material fact as to covered

damage from wind or another source.                 See Celotex, 106 S. Ct. at

323.

       Plaintiff argues that the burden on summary judgment rests

with Defendant to point to evidence showing the complete absence of

a   covered       cause     of    loss    because      Defendant   withheld    and

misrepresented the contents of Frazier’s report during the claim

process.35        But Plaintiff cites no authority to support this

argument, and the court is persuaded that Celotex’s burden-shifting

framework applies. Defendant’s refusal to provide Frazier’s report

does not relate to Plaintiff’s breach-of-contract claim, which

requires a showing that Plaintiff suffered a covered loss that

Defendant refused to pay in breach of the insurance contract.

       Plaintiff points to two pieces of evidence: (1) a declaration

by Jay McKee, the insurance agent for the policy, and (2) Frazier’s


       34
            Defendant’s MSJ, Docket Entry No. 27, p. 17.
       35
            Plaintiff’s Response, Docket Entry No. 39, p. 4.

                                         -11-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 12 of 19



report and deposition.36      Jay McKee’s declaration states that “[i]t

was likely wind, a covered peril, that pushed water . . . to

vulnerable areas for water entry” and that “negligent maintenance

. . . was a concurrent cause with the wind.”37                  However, this

declaration directly contradicts the deposition testimony in which

McKee stated that he did not know how water entered the building.38

McKee’s declaration does not explain how he now has knowledge that

he lacked during his deposition.           The court will not consider

McKee’s speculation that wind caused water to enter the building

because it contradicts his prior sworn testimony.               See Winzer v.

Kaufman County, 916 F.3d 464, 472 (5th Cir. 2019) (“Under the sham

affidavit     doctrine,   a   district   court   may   refuse    to   consider

statements made in an affidavit that are ‘so markedly inconsistent’

with a prior statement as to ‘constitute an obvious sham.’”)

     Plaintiff also argues there is a fact issue to as the cause of

the water damage because Frazier’s report was inconclusive about

how water entered the building.          Frazier’s report suggested that

Defendant should hire a cause-and-origin expert; in his deposition,

he stated this was because he “wanted to make sure and give the




     36
          Id. at 19-20.
     37
      Declaration of Jay McKee, Exhibit E to Plaintiff’s Response,
Docket Entry No. 39-5, p. 2 ¶ 1.
     38
      Oral and Videotaped Deposition of Jay McKee (“McKee
Deposition”), Exhibit C to Defendant’s MSJ, Docket Entry No. 27-6,
p. 57 lines 2-3.

                                    -12-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 13 of 19



insured the benefit of the doubt.”39        In order to survive summary

judgment, however, Plaintiff must show more than some “metaphysical

doubt” as to the cause of the water damage.                See Matsushita

Electric, 106 S. Ct. at 1356 (1986).              That Frazier’s report

suggested that there may be some doubt is insufficient; it is not

affirmative evidence that the roof was damaged by wind or any other

covered peril and does not create a fact issue.          Plaintiff points

to no specific evidence that might establish at trial that the

water damage was the result of a covered loss such as wind damage

from the hurricane.

     Furthermore, the doctrine of concurrent causes requires that

when an insured suffers damage from a combination of covered and

non-covered perils, he must “provide evidence upon which a jury or

court can allocate damages between those that resulted from covered

perils and those that did not.”        National Union Fire Insurance v.

Puget Plastics Corp., 735 F. Supp. 2d 650, 669 (S.D. Tex. 2010).

Failure to do so is fatal to the claim.           Id. at 669.    Plaintiff

asserts that the landlord’s negligent maintenance of the roof was

a concurrent cause of the loss, but as explained above negligent

maintenance is not a covered loss under the policy.          Plaintiff has

pointed to no evidence that would permit a jury or the court to

allocate   damages   between   the    negligent   maintenance    and   other

causes.

     39
      Claim Adjuster’s Report, Exhibit A to Plaintiff’s Response,
Docket Entry No. 39-1, p. 3; Frazier Deposition, Exhibit C to
Plaintiff’s Response, Docket Entry No. 39-3, p. 50 lines 1-6.

                                     -13-
     Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 14 of 19



       In the alternative, Plaintiff argues that its breach of

contract claim should survive summary judgment because it can

allocate $701.89 in losses to spoilage of inventory due to a power

outage and a $5,000 loss for business interruption from closed

roads as covered by the policy.40                  Plaintiff has not pleaded or

sought recovery for a denied claim as to spoilage and business

interruption losses, and cannot raise them now to save its breach-

of-contract claim based on the water damage from summary judgment.

See Rains v. BNSF Railway Co., Civil Action No. 4:06-CV-858-Y,

2008 WL 5539476, at *2 (N.D. Tex. Aug. 27, 2008) (citing Northern

States Power Co. v. Federal Transit Administration, 358 F.3d 1050,

1057 (8th Cir. 2004)).

       The court concludes Plaintiff has failed to point to evidence

that would create a genuine issue of material fact as to whether it

suffered a loss covered by the policy.                     Accordingly, summary

judgment as to the breach-of-contract claim will be granted.


B.     Texas Insurance Code and DTPA Claims

       Plaintiff      alleges        Defendant     violated   sections    541.051,

541.060,       and   541.061    of    the    Texas   Insurance   Code    by   making

misrepresentations and engaging in unfair settlement practices.41

Plaintiff also alleges a DTPA claim on the same bases.42                 Defendant


       40
            Plaintiff’s Response, Docket Entry No. 39, pp. 23-24.
       41
            Amended Complaint, Docket Entry No. 22, p. 5 ¶ 12.
       42
            Id. at 6 ¶ 15.

                                            -14-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 15 of 19



seeks summary judgment on these claims, arguing that they fail as

a matter of law, and alternatively that they are not supported by

evidence.

     Under Texas law, extra-contractual claims against insurers

fail if they rely on the denial of a claim that was not covered by

the policy.    USAA Texas Lloyds Co. v. Menchaca, 545 S.W.3d 479, 491

(Tex. 2018).    “[T]he rule is based on the principle that an insured

who sues an insurer for statutory violations can only recover

damages ‘caused by’ those violations.”         Id.   The Texas Insurance

Code only permits recovery of “actual damages” - damages the

insured sustains because of the statutory violation. Id.; see Tex.

Ins. Code § 541.151.        Loss of policy benefits that were not

available under the policy does not constitute “actual damages.”

See Menchaca, 545 S.W.3d at 492-93.       Moreover, this rule precludes

recovery of other damages that “flow” or “stem from” the denial of

policy benefits.      Id. at 500.      These principles also apply to

extra-contractual claims brought under the DTPA.          Higginbotham v.

State Farm Mutual Automobile Insurance Co., 103 F.3d 456, 460

(5th Cir. 1997).

     Plaintiff’s bad faith allegations rely on Defendant’s failure

to reasonably investigate and the unreasonable denial of its claim.

An insurer’s alleged failure to reasonably investigate a claim is

not an exception to the rule of no extra-contractual recovery for

the denial of a claim not owed under the policy.           In re Allstate

County Mutual Insurance Co., 447 S.W.3d 497, 501 (Tex. App.-Houston


                                   -15-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 16 of 19



[1st Dist.] 2014, orig. proceeding).        As explained above, there is

no genuine issue of material fact that Plaintiff suffered a loss

covered by the contract that Defendant was obligated to pay.

Plaintiff’s bad faith claims do not permit recovery for that loss,

and accordingly fail to the extent that they rely on it.

     Plaintiff also argues it suffered an independent injury - that

Defendant’s withholding of Frazier’s report led to difficulty and

expenses in evaluating and contesting the claim decision.43                But

these costs related to investigating and contesting a denied claim

“stem from” the denial of that claim and are not recoverable.

     Plaintiff also argues that Defendant’s conduct led Plaintiff

to fail to sue its landlord for negligent maintenance within the

two-year limitations period.44       Plaintiff contends that it missed

the opportunity to sue because it could not review Frazier’s

conclusion     that   there   was   no   issue   of   subrogation.45        But

subrogation is merely the right of the insurer to recover from a

third party who caused a loss that was covered under the policy.

See Harris v. American Protection Insurance Co., 158 S.W.3d 614,

622 (Tex. App.-Fort Worth 2005, no pet.).        When there is no covered

loss, there is necessarily no subrogation.            Frazier’s conclusion

that there was no subrogation therefore would have given Plaintiff



     43
          Plaintiff’s Response, Docket Entry No. 39, pp. 22-23.
     44
      Id. at 23; see Claim Adjuster’s Report,                Exhibit   A    to
Plaintiff’s Response, Docket Entry No 39-1, p. 3.
     45
          Plaintiff’s Response, Docket Entry No. 39, p. 23.

                                    -16-
     Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 17 of 19



no new information that Defendant’s denial of the claim as not

covered would not.           Defendant first denied the claim in the letter

dated September 18, 2017, less than one month after the hurricane

struck.46      Accordingly, there is no genuine issue of material fact

as to whether Plaintiff’s failure to timely sue its landlord was

caused by Defendant’s withholding the report.

       Finally, Plaintiff argues that its owner, Neel McGovern,

suffered       damages    that    should    qualify      as    independent   injuries

because he was not party to the policy.47 This argument cannot save

Plaintiff’s claims because Neel McGovern is not a party to the

action and his alleged injuries are vicarious through and no

different from those that Plaintiff, his corporation, has claimed.

       In conclusion, Plaintiff’s bad faith and DTPA claims rely on

alleged damages resulting from the denial of a claim that was not

covered       under    the     policy,   and   Plaintiff        has   pointed   to   no

independent           injury     resulting        from        Defendant’s    conduct.

Accordingly, Defendant’s MSJ as to Plaintiff’s Texas Insurance Code

and DTPA claims will be granted.


C.     Plaintiff’s Request for Leave to Late Designate an Expert Will
       Be Denied

       Plaintiff requests the court grant it leave to designate “an




       46
      Denial Letter, Exhibit B-2 to Defendant’s MSJ, Docket Entry
No. 27-4, p. 1.
       47
            Id. at 22 n.16.

                                           -17-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 18 of 19



additional expert” instead of granting Defendant’s MSJ.48                    The

court-ordered deadline for the Plaintiff to identify orders was

October 9, 2019, and the deadline for the completion of discovery

was December 31, 2019.49 In deciding a request to designate experts

after the deadline has expired, the court looks to:                  “(1) the

explanation, if any, for the party's failure to comply with the

discovery     order;   (2)   the   prejudice   to   the   opposing   party   in

allowing the witness to testify; (3) the possibility of curing such

prejudice by granting a continuance; and (4) the importance of the

witnesses' testimony.”        Qualls v. State Farm Lloyds, 226 F.R.D.

551, 553 (N.D. Tex. 2005) (citing Barrett v. Atlantic Richfield

Co., 95 F.3d 375, 380 (5th Cir. 1996)).

     As to the first factor, Plaintiff offers no explanation as to

why it was unable to designate the additional expert in compliance

with the court-ordered deadline.        And the court cannot adjudge the

importance of an additional expert because Plaintiff has not

identified the expert or the nature of his testimony.                The first

and fourth factors therefore weigh against granting leave.

     The court also finds that granting leave would prejudice

Defendant.       Defendant’s MSJ relies on Plaintiff’s failure to

designate any expert to testify as to the cause of the water

damage.     Defendant would have to depose a newly designated expert

and possibly designate another expert of its own.                This would

     48
          Id. at 24.
     49
          Docket Control Order, Docket Entry No. 17, pp. 1 ¶ 4, 2 ¶ 6.

                                     -18-
   Case 4:18-cv-02995 Document 42 Filed on 04/15/20 in TXSD Page 19 of 19



significantly   increase      the   cost    of   litigation   and    delay   the

disposition of the case.        A continuance would not address this

issue of additional expense and delay. These factors weigh against

granting leave.

     The court concludes that the factors combined strongly weigh

against   granting    leave    to    designate     an   additional      expert.

Accordingly, the court will deny Plaintiff’s request for leave to

designate an additional expert.


                       IV.    Conclusion and Order

     For the reasons explained above, the court concludes there is

no genuine issue of material fact as to whether Plaintiff suffered

a loss covered by the insurance policy or an independent injury due

to Defendant’s claim investigation and handling.                    Defendant’s

Motion for Summary Judgment (Docket Entry No. 27) is GRANTED.

     SIGNED at Houston, Texas, on this 15th day of April, 2020.




                                                    SIM LAKE
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                     -19-
